        Case 9:15-cr-00011-DLC Document 76 Filed 02/05/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                              CR 15–11–M–DLC

                      Plaintiff,

        vs.                                                  ORDER

DAN CALVERT WALLEN,

                      Defendant.


      Before the Court is the government’s Unopposed Motion to Dismiss

Information, pursuant to Federal Rule of Criminal Procedure 48(a). (Doc. 75.)

Nothing in the record indicates that the government moves to dismiss the

Information for an improper prosecutorial purpose. See United States v. W.R.

Grace, 429 F. Supp. 2d 1207, 1246–47 (D. Mont. 2006).

      Accordingly, IT IS ORDERED that the motion (Doc. 75) is GRANTED, and

the Indictment (Doc. 1) is DISMISSED without prejudice.

      The Court is also aware that Defendant Dan Calvert Wallen has fully

discharged his restitution obligation, which the Court imposed on him in its now-

vacated judgment. (See Docs. 54, 67, 70.) Thus, the Court anticipates a motion

from the government in short order to address the disbursement of those funds

back to Mr. Wallen.


                                         1
 Case 9:15-cr-00011-DLC Document 76 Filed 02/05/21 Page 2 of 2



DATED this 5th day of February, 2021.




                                2
